United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2114
                        ___________________________

Jovanna N. Snider-Carpenter; Bethany Thompson; J.T., a minor; Loretta G. Rouse,
                             in substitution of J.T.

                      lllllllllllllllllllll Plaintiffs - Appellants

                                           v.

           City of Dixon, Missouri; Cliffty Yoakum; Sabrina Sinclair

                     lllllllllllllllllllll Defendants - Appellees

                            Ronald Mayo; Janet Mayo

                            lllllllllllllllllllll Defendants

                                     A. Johnson

                      lllllllllllllllllllll Defendant - Appellee

             Dixon Realty Leasing Co., Inc., a Missouri Corporation

                            lllllllllllllllllllll Defendant
                                    ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________
                              Submitted: April 14, 2016
                                Filed: July 22, 2016
                                   [Unpublished]
                                  ____________

Before LOKEN, BEAM, and SMITH, Circuit Judges.
                           ____________

PER CURIAM.

       Jovanna Snider-Carpenter, Bethany Thompson, and her daughter, J.T.,
(collectively, "Appellants") appeal the district court's1 decision to grant summary
judgment in this 42 U.S.C. § 1983 action. The district court ruled in favor of the City
of Dixon, Missouri, and its employees—Dixon Marshal Cliffty Yoakum and Dixon
Police Officers Sabrina Sinclair and Andy Johnson—in their official and individual
capacities. The Appellants brought this case when they were forced to vacate their
homes by their landlords Ronald and Janet Mayo with the help of Dixon police
officers. We affirm.

       We view the facts in the light most favorable to the Appellants as the
nonmoving parties. See Reed v. City of St. Charles, Mo., 561 F.3d 788, 790 (8th Cir.
2009). The Appellants were week-to-week tenants in the Mayos' five-unit residential
property in Dixon. Their written rental agreements set the rent at $75 per week, but
the Mayos allowed the Appellants to trade labor at the apartments for their rent
obligation. After Ronald Mayo made repeated, unwanted sexual advances and offered
to accept sex in exchange for rent, Snider-Carpenter complained to Janet Mayo about
Ronald Mayo's actions. In response, the Mayos ordered Snider-Carpenter to vacate
immediately. Snider-Carpenter did not comply, and the Mayos forced their way into
the unit and began removing Snider-Carpenter's belongings. When a Dixon police

      1
      The Honorable Richard E. Dorr, late United States District Judge for the
Western District of Missouri.

                                         -2-
officer saw that the Mayos were engaged in self-help eviction, he told the Mayos that
they had to stop and proceed through a judicial eviction process because they were
not operating a licenced motel.

       The next day, the Mayos sought and obtained what purported to be a license
from the City of Dixon, authorizing them to operate the property as a motel. When
Janet Mayo presented the licence to Marshal Yoakum, he directed Officer Sinclair to
order Snider-Carpenter to vacate her residence pursuant to Missouri's hotel ejection
statute, Missouri Revised Statutes § 315.075. Snider-Carpenter vacated the unit under
the supervision of Officer Johnson.

       The Thompsons also lived in the Mayos' residential property. The Thompsons
moved out of the property on their own, without any involvement by the Dixon
police; Ronald Mayo's obnoxious behavior provided sufficient motivation for them
to leave. The Thompsons told Marshal Yoakum about Ronald Mayo's actions, and he
advised them to file a report. The Thompsons gave a report to Officer Sinclair, but
apparently she never filed the report. The Appellants filed this action against the City
of Dixon, its employees, and the Mayos, alleging deprivation of constitutional rights
under § 1983 and violations of the Fair Housing Act (FHA).

       The district court granted summary judgment to the City of Dixon, its
employees, and the Mayos. During the initial appeal, we concluded that the FHA
claim against the Mayos had not been resolved by the district court's order and
accordingly dismissed the appeal for lack of jurisdiction. Snider-Carpenter v. City of
Dixon, Mo., 504 F. App'x 527 (8th Cir. 2013) (unpublished per curiam). On remand,
the case was reassigned to another district judge2 who denied the Appellants' request
to alter the original summary-judgment ruling in favor of the City of Dixon and its


      2
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.

                                          -3-
employees. When the district court granted in part and denied in part the Mayos'
motion for summary judgment, the parties proceeded toward trial on the claims
against the Mayos. Before trial, the Appellants reached a settlement with the Mayos,
and the court3 dismissed all claims against the Mayos at the Appellants' request. The
Appellants now ask us to reverse the original district court ruling that granted
summary judgment on the claims against the City of Dixon and its employees. We
have jurisdiction to review the final judgment of the district court pursuant to 28
U.S.C. § 1291.

       We review de novo the district court's decision to grant summary judgment in
favor of the City of Dixon and its employees. See Reed, 561 F.3d at 790. Having
conducted a careful review of the record and the parties' briefing, we are persuaded
that the district court's reasoning is sound. First, the City of Dixon and its employees
in their official capacities are not liable because Marshal Yoakum—the city official
who directed the actions of the Dixon police officers—was not a policy maker; the
record reflects that his "discretionary decisions [were] constrained by policies not of
[his own] making," namely those promulgated by the Mayor and Board of Aldermen
of the City of Dixon. See Springdale Educ. Ass'n v. Springdale Sch. Dist., 133 F.3d
649, 652 (8th Cir. 1998) (quotation and citation omitted). Second, Marshal Yoakum
and Officer Sinclair are not liable in their individual capacities; they are entitled to
qualified immunity because they were not "plainly incompetent" and did not
"knowingly violate the law." See Bernini v. City of St. Paul, 665 F.3d 997, 1005 (8th
Cir. 2012) (quotation and citation omitted). We also find no reversible error in the
district court's dismissal of the Appellants' claims based on the Fourth Amendment
and their claims alleging violation of their rights under the FHA. The Appellants have
not supported either claim with persuasive argument or controlling legal authority
warranting reversal. Accordingly, we affirm. See 8th Cir. R. 47B.
                          ______________________________



      3
       The Honorable David P. Rush, United States Magistrate Judge for the Western
District of Missouri, sitting by consent of the parties.

                                          -4-